DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Claim Status:
Claims 1-11 are pending;
Claims 4-9 are withdrawn; 
Newly claims 10-11 are added; and
Claims 1-3, 10 and 11 are examined as following:

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10 and 11 are rejected under AIA  35 U.S.C. 103 as obvious over Giua et al. (US 20130239819 A1) in view of Oehninger (US 2007/0017376 A1).
Regarding claim 1, Giua discloses 
espresso coffee machine CM, fig.1) comprising:
a wand (hot steam dispensing wand 13, fig.1) having a first primarily vertical portion proximate with respect to a seat (seat 46, fig.1) and a second portion offset at an angle with respect to the first portion and distal with respect to the seat (seat 46) [fig.1 shows a hot steam dispensing wand 13 has a vertical portion proximate to a seat 46 and a second portion offset at an angle to the first portion and the seat 46], wherein the first and second portions are configured such that fluid flows from the first portion to the second portion [hot steam dispensing from the first portion to the second portion].

    PNG
    media_image1.png
    598
    471
    media_image1.png
    Greyscale

Giua does not disclose an elevator configured to be deployed in both an up and down position; and a frothing wand coupled to the elevator.
Oehninger discloses a milk-frothing apparatus (coffee automat, fig.3) comprising: an elevator (outflow unit 3, fig.3) configured to be deployed in both an up and down position [see fig.3, element 36 shows the outflow unit 3 moves up and down]; and a frothing wand (in-flow duct 8 and outflow tube 6a, fig.3) coupled to the elevator (outflow unit 3).

    PNG
    media_image2.png
    572
    408
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a seat of Giua, by using an elevator, in order to allow a frothing wand moves an up and down position to fit with any different kind of cup. 

Regarding claim 2, the modification of Giua and Oehninger discloses substantially all the features as set forth in claim 1 above but does not disclose the frothing wand has four channels. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a frothing wand of Oehninger, has four channels, as it well known in the art of duplication in parts, in order to increase productivities. 

Regarding claim 3, the modification of Giua and Oehninger discloses substantially all the features as set forth in claim 1 above. Oehninger further discloses
a platform (housing 1, fig.2) configured to support a frothing container (small cup 4 or large cup 5, fig.3); and 
adjustable stop (vertical wall 10a, fig.3) extending from the platform (housing 1), wherein the adjustable stop (vertical wall 10a) position the frothing container (small cup 4 or large cup 5) so that the frothing wand (outflow tube 6a) is in a predetermined position with respect to the frothing container’s inner walls (small cup 4 or large cup 5, fig.3).
Oehninger does not disclose a plurality of adjustable stops. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device of Oehninger, includes a plurality of adjustable stops, as it well known in the art of duplication in parts, in order to increase productivities. 


Regarding claim 10, Giua discloses 
An apparatus (espresso coffee machine CM, fig.1) comprising:
a frothing wand (hot steam dispensing wand 13, fig.1) having a first primarily vertical portion proximate with respect to a seat (seat 46, fig.1) and a second portion offset at an angle with respect to the first portion and distal with respect to the seat (seat 46) [fig.1 shows a hot steam dispensing wand 13 has a vertical portion proximate to a seat 46 and a second portion offset at an angle to the first portion and the seat 46], wherein the second portion is configured such that fluid flows from the second portion into a container (container 2, fig.1) [hot steam dispensing from second portion to container].

    PNG
    media_image1.png
    598
    471
    media_image1.png
    Greyscale

Giua does not disclose an elevator configured to be deployed in both an up and down position; and a frothing wand coupled to the elevator.
Oehninger discloses a milk-frothing apparatus (coffee automat, fig.3) comprising: an elevator (outflow unit 3, fig.3) configured to be deployed in both an up and down position [see fig.3, element 36 shows the outflow unit 3 moves up and down]; and a frothing wand (in-flow duct 8 and outflow tube 6a, fig.3) coupled to the elevator (outflow unit 3).

    PNG
    media_image2.png
    572
    408
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a seat of Giua, by using an elevator, in order to allow a frothing wand moves an up and down position to fit with any different kind of cup. 

Regarding claim 11, Giua discloses 
An apparatus (espresso coffee machine CM, fig.1) comprising:
hot steam dispensing wand 13, fig.1) having a first primarily vertical portion proximate with respect to a seat (seat 46, fig.1) and a second portion offset at an angle with respect to the first portion and distal with respect to the seat (seat 46) [fig.1 shows a hot steam dispensing wand 13 has a vertical portion proximate to a seat 46 and a second portion offset at an angle to the first portion and the seat 46], wherein the first and second portions are configured such that fluid flows from the first portion to the second portion [hot steam dispensing from the first portion to the second portion].

    PNG
    media_image1.png
    598
    471
    media_image1.png
    Greyscale

Giua does not disclose an elevator configured to be deployed in both an up and down position; a frothing wand coupled to the elevator; and the frothing wand having a plurality of channels.
Oehninger discloses a milk-frothing apparatus (coffee automat, fig.3) comprising: an elevator (outflow unit 3, fig.3) configured to be deployed in both an up and down position [see fig.3, element 36 shows the outflow unit 3 moves up and down]; and a frothing wand (in-flow duct 8 and outflow tube 6a, fig.3) coupled to the elevator (outflow unit 3).

    PNG
    media_image2.png
    572
    408
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a seat of Giua, by using an elevator, in order to allow a frothing wand moves an up and down position to fit with any different kind of cup. 
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a frothing wand of Giua, 

Response to Amendment
With respect to Rejection 112b: applicants amended the claim filed on 02/16/2022 that overcame the Rejection 112b.

Response to Argument
Applicant's arguments in Remark, filed on 01/16/2022, have been considered but are moot in view of the new ground(s) of rejection. 

	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/28/2022